[Cite as Aston v. Aston, 2018-Ohio-908.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                           LAKE COUNTY, OHIO


ERIC ASTON,                                         :      OPINION

                 Plaintiff-Appellant,               :
                                                           CASE NO. 2017-L-076
        - vs -                                      :

KATHRYN ASTON, et al.,                              :

                 Defendant-Appellee.                :


Appeal from the Lake County Court of Common Pleas, Domestic Relations Division,
Case No. 07 DR 000678.

Judgment: Affirmed.


Eric Aston, pro se, 2890 Narrows Road, Perry, OH 44081 (Plaintiff-Appellant).

Kathryn Aston, pro se, 8003 Carriage Circle, Unit B, Mentor, OH 44060 (Defendant-
Appellee).

John W. Shryock, John Shryock Co., L.P.A., 30601 Euclid Avenue, Wickliffe, OH
44092 (Guardian ad litem).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Eric Aston (“father”), pro se, appeals the post-decree judgment

entered by the Lake County Court of Common Pleas, Domestic Relations Division,

granting appellee, Kathryn Aston’s (“mother’s”), motion to modify parenting time. At

issue is whether the trial court abused its discretion in granting her motion. For the

reasons that follow, we affirm.
       {¶2}   Father’s appellate brief does not comply with the Ohio Rules of Appellate

Procedure or this court’s Local Rules in several respects. His brief does not contain a

table of contents; a table of cases; a statement of the case; a statement of facts

supported by references to the record; any assignments of error; a separate argument,

with citations to legal authority, in support of each assignment of error; or a statement of

the issues presented for review, in violation of App.R. 12(A)(2), 16(A)(1), (2), (3), (4),

(5), and (6), and Loc.App.R 16(C)(1), (2), and (3).

       {¶3}   In Cook v. Wilson, 165 Ohio App. 3d 202, 2006-Ohio-234 (10th Dist.), the

appellant failed to argue each assignment of error separately, as required by App.R.

12(A)(2). The Tenth District stated:

       {¶4}   The purpose behind the rule is to require the appellant to
              specifically identify the error the appellant claims occurred and the
              portion of the record that supports the claim of error. Courts of
              appeals “cannot and will not search the record in order to make
              arguments on appellant[‘s] behalf.” Helman v. EPL Prolong, Inc.,
              139 Ohio App. 3d 231, 240 (7th Dist.2000).

       {¶5}    * * * App.R. 12(A)(2) recognizes this need for clarity and requires
               that assignments of error be argued separately. The failure to
               argue separately assigned errors is grounds for summary
               affirmance. Guerry v. Guerry, 8th Dist. Cuyahoga No. 77819, 2001
WL 1230830 (Oct. 11, 2001). See Helman, supra, at 239-240.
               Cook, supra, at ¶15-16.

       {¶6}   Here, father failed to assert any assignments of error or to separately

argue any assigned errors.

       {¶7}   Further, in Grein v. Grein, 11th Dist. Lake No. 2009-L-145, 2010-Ohio-

2681, the appellant in his brief failed to cite the record in support of his factual

allegations, as required by App.R. 16(A)(7). This court stated:

       {¶8}   It is well-settled that it is not the duty of an appellate court to comb
              the record in search of the evidence necessary to sustain an



                                             2
               appellant's claimed error. * * * While we have reviewed the
               transcript, it is not the duty of this court to search the record to find
               support for the arguments asserted by [appellant]. He has therefore
               failed to support this argument by reference to the record, and for
               this reason alone, his argument lacks merit. Grein, supra, at ¶50.

       {¶9}    Here, practically none of father’s factual allegations is supported by

reference to the record. Moreover, father failed to proffer certain exhibits he argues

were improperly excluded by the court, thus failing to preserve the issues for appeal.

Maggard v. Zervos, 11th Dist. Lake No. 2001-L-072, 2003-Ohio-6688, ¶25-27.

       {¶10} This court, in Lake Metropolitan Housing Authority v. McFadden, 11th Dist.

Lake No. 2016-L-105, 2017-Ohio-2598, addressed an appellate brief, which, like

father’s, contained multiple violations of the Appellate Rules. This court stated:

       {¶11} [A]ppellant has failed to comply with several procedural
             requirements for a brief. Specifically, he failed to include a table of
             contents; a table of cases; any assignments of error; a statement
             of the case; a statement of facts; any argument containing his
             contentions with respect to each assignment of error and the
             reasons in support of the contentions; or any citations to
             authorities or parts of the record on which he relies, in violation of
             App.R. 16(A)(1), 16(A)(2), 16(A)(3), 16(A)(5), 16(A)(6), and
             16(A)(7).

       {¶12}   ***

       {¶13}   Here, appellant’s failures to comply with the foregoing Rules of
               Appellate Procedure are numerous and serious enough to allow
               this court to disregard the conclusory allegations made by
               appellant in his brief. Lake Metropolitan, supra, at ¶20-23.

       {¶14} Moreover, it makes no difference that father is proceeding pro se. This

court, in Curtis v. Cline, 11th Dist. Ashtabula No. 2009-A-0020, 2009-Ohio-6034, stated:

       {¶15}   “[P]ro se litigants are bound by the same rules and procedures as
               those litigants who retain counsel. They are not to be accorded
               greater rights and must accept the results of their own mistakes
               and errors.” Id. at ¶13, quoting R.G. Slocum Plumbing v. Wilson,
               11th Dist. Ashtabula No. 2002-A-0091, 2002-Ohio-1394, ¶12.



                                               3
       {¶16} Mother correctly notes that father’s brief does not comply with App.R. 16.

Further, her uncertainty as to which judgment father has appealed is understandable

since father’s brief is unclear on this point.

       {¶17} Based on appellant’s serious violations of the Ohio Appellate Rules and

this court’s Local Rules, this court is well within its authority to summarily affirm the trial

court’s judgment.

       {¶18} In light of the foregoing analysis, appellant has failed to demonstrate the

trial court abused its discretion in granting mother’s motion to modify father’s parenting

time with J.A.

       {¶19} For the reasons stated in this opinion, it is the judgment and order of this

court that the judgment of the Lake County Court of Common Pleas, Domestic

Relations Division, is affirmed.



THOMAS R. WRIGHT, P.J.,

TIMOTHY P. CANNON, J.,

concur.




                                                 4